DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 13 May 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/11/2020 and 05/13/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 08 February 2021 is acknowledged.
Claims 15-16, 22-24 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 February 2021.
Allowable Subject Matter
Claim 3 is allowed; however, Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US-20190011074-A1) in view of Li (CN102286740A – a machine translation is provided and referenced from hereon).
Claims 1, 4, 9-12 and 14: Fuller discloses a process of making a thermally and electrically conductive layer on a substrate via cold spraying a powder composition comprising copper and highly oriented pyrolytic graphite HOPG (abs, ¶24, 40-41). The fuller reference discloses the claimed invention but does not explicitly disclose the specific experimental variables of the cold spraying process.  It is noted that the Fuller reference discloses the overall cold spraying process with copper/HOPG and the claim(s) call(s) for various experimental variables of the cold spraying process.  In an analogous art, the Li reference discloses a cold spraying process with copper powder and graphite to achieve a plastic deformation upon deposition on a substrate (abs, pp 1, 3 and 4).  In particular, Li discloses the experimental variables of preheating in the range of 100-600 0C, the argon inert propellant, the velocity of 500-100 m/s and the optimization of the variables based on the desired thickness and uniformity (pp 3, 4 and embodiments). One of ordinary skill in the art would have recognized that applying the known technique of Li to the teachings of Fuller would 
	Claim 2: Regarding the claimed current density property, if a prior art reference teaches the claimed material (i.e. the same copper material), it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
Claims 5-8 and 13: The Fuller and Li references disclose the claimed invention but do not explicitly disclose the claimed loading, diameter and thickness ranges. Fuller discloses optimizing the loading amounts and a thickness of 150-200 microns (¶40-41) and Li discloses a granule size of 5-50 microns (pp 1, 2 and embodiments). Given that the Fuller and Li references disclose ranges that overlap with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught values, including those presently claimed, to obtain a suitable layer and with the benefit gain of achieving the desired conductivity and structural parameters of the coating. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claims 1, 2, 4-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US-20190011074-A1) in view of Dardona (US-20150368535-A1).
Claims 1, 4 and 14: Fuller discloses a process of making a thermally and electrically conductive layer on a substrate via cold spraying a powder composition comprising copper and highly oriented pyrolytic graphite HOPG (abs, ¶24, 40-41). The fuller reference discloses the claimed invention but does significant advantages that minimize or eliminate the deleterious effects of high-temperature oxidation, evaporation, melting, crystallization, residual stresses, de-bonding, gas release, and other common problems of other additive manufacturing methods yet provides strong bond strength on coatings and substrates” ¶38.
	Claim 2: Regarding the claimed current density property, if a prior art reference teaches the claimed material (i.e. the same copper material), it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
Claims 5-8 and 13: The Fuller and Dardona references disclose the claimed invention but do not explicitly disclose the claimed loading, diameter and thickness ranges. Fuller discloses optimizing the loading amounts and a thickness of 150-200 microns (¶40-41) and Dardona discloses a granule size of 1-100 microns (¶37). Given that the Fuller and Dardona references disclose ranges that overlap with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught values, including those presently claimed, to obtain a suitable layer and with the benefit gain of achieving the desired conductivity and structural parameters of the coating. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claims 7-12 are also rejected under 35 U.S.C. 103 as being unpatentable over Fuller and Dardona as applied to the claims above, and further in view of Li Wenya (CN101285187A– a machine translation is provided and reference from hereon).
Fuller and Dardona disclose the claimed invention but do not explicitly disclose the specific experimental variables of the cold spraying process such as argon propellant, the diameter and the heating temperature.  The Li Wenya reference discloses a cold spraying process with copper powder and graphite to achieve a conductive layer on a substrate via plasticity (abs, claims 1-7).  In particular, Li Wenya discloses “Cold spraying in the past few years of development model coating preparation technology, mainly by low-temperature (<600 °C), high-speed (300 - 1200 of m/s) solid metal particles (particle size generally 5 - 50 μm) of the collision deformation of coating deposition” (pp 2 and 3), the argon feature (pp 4 and 6) and the benefit “to improve the interface binding, improve the performance of the preparation MMC effective, low cost, simple method of operation” (pp 3). One of ordinary skill in the art would have recognized that applying the known technique of Li Wenya to the teachings of Fuller and Dardona would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song discloses a method of fabricating a conductive layer by cold spraying copper and graphite powder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764